Opinion issued March 20, 2003








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-00-00429-CV
____________

IN RE KLÖCKNER INDUSTRIE-ANLAGEN GMBH
AND KLÖCKNER & CO. AG, Relators



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION	Relators have filed a petition for writ of mandamus complaining of Judge Ben
Hardin's (1) (1) alleged refusal to hear and decide relators' special appearances and (2)
February 14, 2000 discovery order.  On June 21, 2002, Judge Hardin signed an order
superseding his February 14, 2000 order.  On February 3, 2002, Judge Hardin
conducted a hearing on the special appearances.
	We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Nuchia and Hanks.
1. 	The underlying lawsuits are Coleman v. ABB Lummus Crest, Inc., No.
94-C-1392 (23d Dist. Ct., Brazoria County, Tex.) and Adame v.
ALCOLAC, Inc., No. 95-H-2295 (23d Dist. Ct., Brazoria County, Tex.).